United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       September 5, 2003

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                  No. 02-60696
                                Summary Calendar



     FRANCISCO ARIEL PAUC-CHANEZ,

                                                 Petitioner,

           versus

     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                 Respondent.




                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 554 509



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco Ariel Pauc-Chanez petitions this court to review the

decision   of    the    Board    of   Immigration     Appeals   denying       his

application     for    withholding    of   removal.    He   argues    that    the

evidence compels a conclusion that he is so eligible.             See Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).          Pauc, however, has not shown

that all reasonable fact finders would conclude that “it is more


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
likely than not” that his life or freedom would be threatened by

persecution on account of either his race, religion, nationality,

membership in a particular social group, or political opinion were

he to be returned to Guatemala.        See Efe v. Ashcroft, 293 F.3d 899,

906 (5th Cir. 2002).      He, therefore, has not shown error in the

denial of withholding of removal.

     Pauc   also    assigned    as    error    the    Board’s    denial   of   his

application   for    voluntary       departure       and   the   denial   of   his

application for asylum.        Pauc, however, has failed to brief either

of these issue and they are, therefore, waived.                   See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986) (issues not

briefed are waived).     Moreover, even had Pauc briefed the issue of

the denial of his application for voluntary departure, this court

is without jurisdiction to hear that challenge.                     8 U.S.C. §§

1229c(f), 1252(a)(2)(B); Eyoum v. INS, 125 F.3d 889, 891 (5th Cir.

1997).

     Pauc’s petition is, therefore,

                                     DENIED.




                                        2